ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Golden Build Construction Co.                 )      ASBCA No. 60556
                                              )
Under Contract No. W91B4M-09-P-7340           )

APPEARANCE FOR THE APPELLANT:                        Mr. Mahmood Nezam
                                                      Chief Executive

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     LTC Timothy A. Furin, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        The government has moved to dismiss this appeal for lack of jurisdiction, alleging
that appellant had not submitted a claim to the contracting officer. In response, appellant
expressed a desire to submit its claim to the contracting officer for a decision. As
directed by the Board, the government provided appellant with the contact information
for the contracting officer and appellant has indicated that it submitted its claim to the
contracting officer.

       Accordingly, this appeal is dismissed without prejudice to a timely appeal from a
contracting officer's denial or deemed denial of the contractor's claim.

      Dated: 16 June 2016
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60556, Appeal of Golden Build
Construction Co. rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2